DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the word count and length of the specification is less than the range 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).



Claim Objections

Claim 1  are objected to because of the following informalities:

	In regards to Claim 1, the applicant recites the limitation “wherein the block chain repository tracks the how” should read “wherein the block chain repository tracks how the”. Appropriate correction is required.

In regards to Claim 1 line 10, the applicant recites the limitation “private keys are handled”, this is unclear because private keys have already been recited in the independent claim. This creates confusion as to which private keys the applicant is referring to. The specification states on Par. (0007) “network performs a method for accessibility for programmatically verifying integrity of private keys associated with SSL certificates presented while handling transaction requests from network clients through blockchain repositories”. Therefore it will be broadly and reasonably interpreted that “private keys” are referring to the same private keys recited in the preamble. Examiner suggest amending the claims by using the phrase “the private keys” to recite consistent claim language and to eliminate confusion. Appropriate correction is required.

In regards to Claim 1 line 9, the applicant recites the limitation “the transaction”, this is unclear because the transaction has a lack of antecedence as the transaction was never previously recited prior in the claim. This creates confusion as to which transaction the applicant is referring to as there are multiple transactions that are stored. The specification states on Par. (0014) “information on the blockchain by proposing a blockchain transaction or record using various mechanisms like APis (application program interfaces) and nodes.”. Therefore it will be broadly and reasonable interpreted that the transaction is referring to a transactions or record stored in a blockchain network. Examiner suggest amending the claims by using the phrase “a” in front of transaction to recite a proper claim limitation when first being recited and to eliminate confusion. Appropriate correction is required.


In regards to Claim 1 line 15, the applicant recites the limitation “information in transactions”, this is unclear because transactions have already been recited in the independent claim. This creates confusion as to which transactions the applicant is referring to. The specification states on Par. (0014) “During a registration phase, the blockchain registry stores and updates records for assets that are called upon during real-time transactions (e.g., using x.509 extensions). A consensus algorithm is invoked when a new record is introduced to the blockchain for validation”. Therefore it will be broadly and reasonably interpreted that “transactions” are referring to the same transactions recited in the claims. Examiner suggest amending the claims by using the phrase “the transactions” to recite consistent claim language and to eliminate confusion. Appropriate correction is required.

In regards to Claim 1 line 15, the applicant recites the limitation “the blockchain”, this is unclear because the blockchain has a lack of antecedence as the transaction was never previously recited prior in the claim. This creates confusion as to which blockchain the applicant is referring to as there are multiple blockchain repositories. The specification states on Par. (0007) “while handling transaction requests from network clients through blockchain repositories, the method comprising the steps of: connecting to a blockchain repository of immutable records or transactions stored with a consensus algorithm prior to the transaction in real-time .”. Therefore it will be broadly and reasonable interpreted that the blockchain is referring to the blockchain repository. Examiner suggest amending the claims by reciting the limitation the blockchain repository to recite consistent claim language and to eliminate confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S Pub. No. 20190253245, hereinafter referred to as “Zhang”) in further view of Huijie Zhang et al. (U.S Pub. No. 20210176077, hereinafter referred to as “Huijie Zhang”)


	In regards to Claim 1, Zhang teaches a computer-implemented method in a network device, communicatively coupled to a data communication, for accessibility for programmatically verifying integrity of private keys associated with SSL certificates presented while handling transaction requests from network clients through blockchain repositories, the method comprising the steps of: (Par. (0034) “computing devices include, without limitation, a server, a desktop computer, a laptop computer, a tablet computing device, and a smartphone. In some examples, the computing systems 106, 108 hosts one or more computer-implemented services for interacting with the consortium blockchain network 102. For example, the computing system 106 can host computer-implemented services of a first entity (e.g., user A), such as transaction management system that the first entity uses to manage its transactions with one or more other entities (e.g., other users)”; network device coupled to a data communications (computing device host computer implemented services for interacting)), (Par. (0005) “determining that the participant is authorized for the service key based on a service authorization table that records participant privileges within the consortium blockchain network,”; verifying the integrity of private keys (authorized for service key)), (Par. (0027) “encryption key pairs used for encrypting transactions within the consortium blockchain network can be referred to as service keys (i.e., private-public key pair). In some examples, service keys are derived in units of service types. Each service key has a different participant, and a participant can have multiple service keys within the consortium blockchain network”; verifying private keys (service keys corresponding to private key pair)), (Par. (0029) “OpenSSL can be used to generate an identity certificate (SSL certificate) for secure communications between the participant, and the BaaS platform (e.g., a BaaS server). The BaaS platform uses the identity certificate to confirm the identity of the source of the communication”; private keys associated with SSL certificates (identity certificate corresponding to SSL)), (Par. (0041) “the identity certificate of a participant i is associated with a private (secret) key (SK.sub.ID_i), and a public key (PK.sub.ID_i).”; private keys associated with SSL certificates (identity certificate associated with SSL certificates includes a private or secret key)), (Par. (0006) “receiving the request for the service key from the participant, receiving an identity certificate from the participant; the identity certificate is received as an encrypted identity certificate, [..] transactions with one or more other participants within the consortium blockchain network.”; handling transaction requests from network clients through blockchain repositories (request of blockchain network corresponding to transactions))
connecting to a blockchain repository of immutable records or transactions stored with a consensus algorithm prior to the transaction in real-time, (Par. (0036) “each interface 210 provides communication connection between a respective transaction management system 208, and the blockchain network layer 206. More particularly, the interface 210 communicate with a blockchain network 212 of the blockchain network layer 206. In some examples, communication between an interface 210, and the blockchain network layer 206 is conducted using remote procedure calls (RPCs). In some examples, the interfaces 210 “host” blockchain network nodes for the respective transaction management systems 208.”; connecting to a blockchain repository ( communication connection between transaction management and blockchain network)), (Par. (0037) “the blockchain network 212 is provided as a peer-to-peer network including a plurality of nodes 214 that immutably record information in a blockchain 216. Although a single blockchain 216 is schematically depicted, multiple copies of the blockchain 216 are provided, and are maintained across the blockchain network 212. For example, each node 214 stores a copy of the blockchain. In some implementations, the blockchain 216 stores information associated with transactions that are performed between two or more entities participating in the consortium blockchain network”; connecting to a blockchain repository of immutable records (immutable record corresponding to blockchain storage and each node storing information associated with transactions)), (Par. (0034) “one or more computer-implemented services for interacting with the consortium blockchain network 102.”; connecting to a blockchain repository (interacting with consortium blockchain network)), 
wherein the block chain repository tracks the how private keys are handled; (Par. (0026) “consortium blockchain networks utilize key management functionality to enable privacy isolation (e.g., isolating data from other participants in the consortium blockchain network), and sharing between participants.”; block chain repository tracks the how private keys are handled (blockchain utilizes key management associated with privacy isolation with keys)), (Par. (0038) “management of asymmetric encryption keys in consortium blockchain networks. In some implementations, a key derivation function (KDF) key tree is used by an administrator to generate service keys for participants in a consortium blockchain network. As described herein, the administrator does not save the service keys. Instead, the administrator maintains a data table that defines each participants' access to respective service keys”; block chain repository tracks the how private keys are handled (management of asymmetric encryption keys in blockchain, admin corresponding to saving/access of keys))
	However Zhang does not explicitly teach responsive to a transaction request from a specific network client, determining whether a certificate associated with the transaction request is valid by using information in transactions on the blockchain; and validating the transaction request responsive to an authorization decision.
	Wherein Huijie Zhang teaches responsive to a transaction request from a specific network client, determining whether a certificate associated with the transaction request is valid by using information in transactions on the blockchain; (Par. (0003) “a received request to validate a transaction in accordance with one or more validation rules in a plurality of validation rules, generating, based on the executed validation request, a validation certificate associated with the transaction, determining a validity of the validation certificate, and storing the transaction on a blockchain network upon determining that the validation certificate is valid”; responsive to a transaction request (receiving a request to validate a transaction)), determining whether a certificate associated with the transaction request (validation certificate based on request) is valid by using information in transactions on the blockchain (determining a validity of the validation certificate is valid, validation certificate  associated with the transaction)), (Par. (0042) “this API may be used by the blockchain component 108 to verify validity of a particular certificate. Certificate identifier or number may be used to determine whether the certificate exists in the blockchain component 108, is coming from the authenticated issuer, and/or matches content of a particular transaction with which the certificate is associated”; determining whether a certificate associated with the transaction request is valid by using information in transactions ( verify validity of certificate in blockchain by matching a particular transaction with which the certificate is associated)), (Par. (0035) “When the transaction, containing the certificate number, is posted to the blockchain network, the smart contract/smart filter may verify the validity”; determining whether a certificate [..] is valid by using information in transactions (transaction containing certificate number used to verify validity))
 and validating the transaction request responsive to an authorization decision. (Par. (0038) “to authenticate the received request as well as execute one or more validation rules 116 (e.g., which may be executed using a ValidateWithCert API executed by the validation component 106). The validation rules 116 may be used to validate the certificate in the received request, whereby a validation result that indicates whether or not the certificate is valid or not, [..] At the same time, the validation service 106 may transmit a response message to the client application 112, which may indicate that the transaction may be posted to the blockchain service (or return an error if it cannot).”; validating the transaction request responsive to an authorization decision (authenticate request corresponding to one or more rules, if valid an authorization decision or response message is returned with error or indication to post)), (Par. (0033-0034) “the request may be received by the computing platform 104, such as, by the validation component 106 [..]that may be required during execution of one or more validation rules 116, validated client applications, information that may be maintained by an owner entity/party of the validation rules (and/or any other rules), [..] If the message received from the component 106 includes a “pass” (e.g., a valid request, valid transaction, etc.) o”; validating the transaction request (request received by validation component) responsive to an authorization decision (based on one or more rules a message that includes a “pass” with valid request or valid transaction that is a decision))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huijie Zhang within the teachings of Zhang to include a validation of the transaction request based on an authorization decision and determining where a certificate is valid by using information in the transactions because of the analogous concept of certificate verification using encryption keys in a blockchain network. Huijie Zhang includes a process in which a transaction request is validated responsive to an authorization decision and a determination is made on the validity of a certificate based on a transaction in the blockchain. This is important because it removes the burden of conventional network security that relies heavily on private/public key pairs and instead couples an immutable blockchain ledger with an unforgeable digital certificate. This leads to a reduction in false positives and susceptibility to malicious attacks as well as provides maintains the integrity of the system as a whole.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SHPUROV; ALEXEY (U.S Pub. No. 20210184841) “SECURE DISTRIBUTION AND MANAGEMENT OF CRYPTOGRAPHIC KEYS WITHIN A COMPUTING ENVIRONMENT USING DISTRIBUTED LEDGERS”. Considered this reference because it addressed the verification of private or secret keys in a consensus blockchain network.

Uhr; Joon Sun (U.S Pub. No. 20190005470) “ACCREDITED CERTIFICATE ISSUANCE SYSTEM BASED ON BLOCK CHAIN AND ACCREDITED CERTIFICATE ISSUANCE METHOD BASED ON BLOCK CHAIN USING SAME, AND ACCREDITED CERTIFICATE AUTHENTICATION SYSTEM BASED ON BLOCK CHAIN AND ACCREDITED CERTIFICATE AUTHENTICATION METHOD BASED ON BLOCK CHAIN USING SAME”. Considered this application because it relates to the validating of certificates within a transaction request of a blockchain network.

NISHIJIMA; Nao (U.S Pub.  No. 20200145234) “SECURE BOOTSTRAP FOR A BLOCKCHAIN NETWORK”. Considered this application because it addressed Secure sockets layer certificates that are authenticated within a blockchain network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497